Exhibit 10.5

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT, dated as of February 9, 2010 (this “Agreement”), is
by and among Harbinger Capital Partners Master Fund I, Ltd., a Cayman Islands
exempted company (“Harbinger Master”), Harbinger Capital Partners Special
Situations Fund, L.P., a Delaware limited partnership (“Harbinger Special
Situations”), Global Opportunities Breakaway Ltd., a Cayman Islands exempted
company (“Global Opportunities” and, together with Harbinger Master and
Harbinger Special Situations, each a “Harbinger Party” and collectively the
“Harbinger Parties”), and SB/RH Holdings, Inc., a Delaware corporation (the
“Company” and together with the Harbinger Parties, the “Parties” and each, a
“Party”).

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of February 9,
2010 (the “Merger Agreement”), among the Company, Spectrum Brands, Inc.
(“Battery”), Russell Hobbs, Inc. (“RH”), Battery Merger Corp. and Grill Merger
Corp., Battery and RH became wholly-owned Subsidiaries of the Company on the
date hereof;

WHEREAS, as a result of the transactions contemplated in the Merger Agreement
(the “Transaction”), the Harbinger Parties collectively own a majority of the
Outstanding Voting Securities; and

WHEREAS, the Parties wish to provide for certain arrangements with regard to the
Company, effective as of the date hereof.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used but not otherwise
defined herein will have the meanings ascribed thereto in the Merger Agreement.
As used in this Agreement, the following terms will have the following
respective meanings:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the avoidance of doubt, it is understood that any
publicly traded corporation with respect to which the Harbinger Parties do not
Beneficially Own a majority of the outstanding voting securities will be deemed
not to be an Affiliate of the Harbinger Parties unless the Harbinger Parties
have the right to elect or designate a majority of the members of the Board;
provided, further that the foregoing proviso will not apply to HGI.



--------------------------------------------------------------------------------

“Applicable Exchange” means the NYSE or such other securities exchange or
quotation system on which the Voting Securities are listed or quoted as of the
applicable time of determination.

“Available Amount” means a number of shares of the Common Stock equal to the
quotient of (x) the Total Amount less the Harbinger Amount divided by (y) $27.00
(as adjusted to fully reflect the appropriate effect of any stock splits,
reverse stock split, stock dividend, including any dividend or distribution of
securities convertible into the Battery Common Stock or Common Stock,
reorganization, recapitalization, reclassification or other similar change with
respect to the Battery Common Stock or Common Stock).

“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act, including
the provision that any member of a “group” will be deemed to have beneficial
ownership of all securities beneficially owned by other members of the group,
and a Person’s beneficial ownership of securities will be calculated in
accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within sixty (60) days or thereafter, upon the
conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any Person or (y) securities directly or indirectly convertible into, or
exercisable or exchangeable for, such capital stock of such Person.

“Board” means the Board of Directors of the Company.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Committee” means a committee of the Board.

“Company By-Laws” means the By-Laws of the Company, as amended or modified from
time to time in accordance with its terms.

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as amended or modified from time to time in accordance with its
terms.

“Director” means a member of the Board.

“Equity Securities” means (a) Voting Securities, (b) any securities of the
Company that are convertible or exchangeable (whether presently convertible or
exchangeable or not) into Voting Securities, and (c) any options, warrants and
rights issued by the Company (whether presently exercisable or not) to purchase
Voting Securities or convertible or exchangeable (whether presently convertible
or exchangeable or not) into Voting Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Going-Private Transaction” means either (a) a Rule 13e-3 transaction, as such
term is defined in Rule 13e-3 of the Exchange Act as in effect on the date of
this Agreement, with respect to the Company to which such Rule 13e-3 applies or
(b) regardless of whether Rule 13e-3 applies to a transaction, any transaction
or series of transactions involving (i) a “purchase” (as such term is defined in
Rule 13e-3 of the Exchange Act) of any equity security of the Company by a
Harbinger Party or a member of the Restricted Group, (ii) a tender offer for or
request or invitation for tenders of an equity security of the Company by a
Harbinger Party or a member of the Restricted Group, or (iii) a solicitation
subject to Regulation 14A of the Exchange Act by a Harbinger Party or a member
of the Restricted Group of any proxy, consent or authorization of, or a
distribution subject to Regulation 14C of the Exchange Act of information
statements to, any equity security holder of the Company by a Harbinger Party or
a member of the Restricted Group in connection with (x) a merger, consolidation,
reclassification, recapitalization, reorganization or similar corporate
transaction of the Company or between the Company (or its Subsidiaries) and a
Harbinger Party or a member of the Restricted Group, (y) a sale of substantially
all of the assets of the Company to a Harbinger Party or a member of the
Restricted Group (or a group in which one of such Persons is a member), or (z) a
reverse stock split of any class of equity securities of the Company involving
the purchase of fractional interests, which in the case of such clause (i),
(ii) or (iii), has either a reasonable likelihood or a purpose of the Harbinger
Parties (together with any other member of the Restricted Group) obtaining
Beneficial Ownership of eighty-five percent (85%) or more of the Outstanding
Voting Securities. Notwithstanding any of the foregoing, any and all purchases
of Equity Securities by a Harbinger Party or any member of the Restricted Group
in connection with such Person’s exercise of its preemptive rights under the
Company Charter shall be deemed not to constitute a Going-Private Transaction.

“Harbinger Amount” means the aggregate purchase price paid by the Harbinger
Parties for the Special RH Preferred Stock pursuant to Section 2.5 of the
Support Agreement.

“HGI” means Harbinger Group, Inc., a Delaware corporation.

“Indenture” means the Indenture, dated as of August 28, 2009, among Battery, the
Guarantors listed on Schedule I thereto and U.S. Bank National Association, as
trustee, as amended, supplemented or restated from time to time.

“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) if the Voting Securities are, at the time of
determination, listed for trading on the NYSE, Rule 303A(2) of the NYSE Listed
Company Manual, (b) if the Voting Securities are, at the time of determination,
listed or quoted on a securities exchange or quotation system, other than the
NYSE, that has an independence requirement, the comparable rule or regulation of
such securities exchange or quotation system on which the Voting Securities are
listed or quoted, or (c) otherwise, Rule 303A(2) of the NYSE Listed Company
Manual, assuming for this purpose that it applies to the Company; provided,
however, that in order for a director to be deemed an “Independent Director,”
such director would also have to be considered an “independent director” of each
Harbinger Party under the applicable standard set forth in clause (a), (b) or
(c) above, assuming for this purpose that (i) such director was a director of a
Harbinger Party (whether or not such director actually is or has been a director
of a Harbinger Party) and (ii) such Harbinger Party is deemed to be listed

 

3



--------------------------------------------------------------------------------

or quoted on the same securities or quotation system that the Company is at the
applicable time. For the avoidance of doubt, in no event shall a Director be
deemed not to qualify as an Independent Director solely based on the fact that
such Director was designated by any or all of the Harbinger Parties.

“Non-Harbinger Battery Shares” means the number of shares of Battery Common
Stock outstanding on the record date for the Battery Stockholders’ Meeting that
were not Beneficially Owned by the Harbinger Parties or any other member of the
Restricted Group.

“NYSE” means the New York Stock Exchange.

“Outstanding Voting Securities” means at any time the then-issued and
outstanding Voting Securities.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a governmental authority, or a group (with the meaning of
Section 13(d)(3) of the Exchange Act).

“PIK Notes” means the 12% Senior Subordinated Toggle Notes due 2019, issued
under the Indenture, together with all notes and other securities issued in
exchange for such Notes.

“Restricted Group” means (i) each Harbinger Party, (ii) any Affiliate of a
Harbinger Party, and (iii) any group (that would be deemed to be a “person” by
Section 13(d)(3) of the Exchange Act with respect to securities of the Company)
of which a Harbinger Party or any Person directly or indirectly controlling or
controlled by such Harbinger Party is a member.

“Restricted Period” means the period beginning on the Closing Date and ending on
the first anniversary of the date thereof.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Special Approval” means the approval or recommendation of a majority of the
members of the Special Nominating Committee.

“Support Agreement” means the Support Agreement, dated as of February 9, 2010,
by and among the Harbinger Parties and Battery.

“Total Amount” means an amount equal to the product of (a) the Harbinger Amount
multiplied by (b) a fraction, the (i) the numerator of which is the total number
of shares of Battery Common Stock outstanding as of the record date for the
Battery Stockholders’ Meeting and (ii) the denominator of which is the total
number of shares of Battery Common Stock held by the Harbinger Parties and the
other members of the Restricted Group as of such record date.

 

4



--------------------------------------------------------------------------------

“Transfer” means, directly or indirectly, to sell, transfer, distribute, assign,
pledge, hypothecate or similarly dispose of (by merger, operation of Law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other legally binding commitment with respect to the sale, transfer,
distribution, assignment, pledge, hypothecation or similar disposition of (by
merger, operation of Law or otherwise), any Equity Securities, or any interest
in any Equity Securities.

“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote for the election of
Directors.

ARTICLE II

LIMITATIONS ON CERTAIN TRANSACTIONS

Section 2.1 Going-Private Transactions. During the Restricted Period, none of
the Harbinger Parties will, or will permit any other member of the Restricted
Group to, make any public announcement with respect to, or submit a proposal
for, or offer in respect of (with or without conditions) any transaction or
series of transactions that would constitute or result in a Going-Private
Transaction, or knowingly encourage or participate in the effort of any other
Person to do any of the foregoing, unless such action is specifically requested
in writing by the Board with Special Approval prior to the making of such
announcement, proposal or offer. Without limiting the foregoing, none of the
Harbinger Parties will, or will permit any other member of the Restricted Group
to, otherwise take any action that would reasonably be expected to compel the
Company to make a public announcement regarding, or publicly disclose any
intention, plan or arrangement that is inconsistent with the foregoing.
Notwithstanding anything to the contrary set forth herein, and subject to
compliance with Section 2.2, nothing in this Section 2.1 shall be construed to
apply to a Transfer of Equity Securities to HGI by the Harbinger Parties or any
other members of the Restricted Group and no such Transfer shall be deemed to
constitute a Going-Private Transaction.

Section 2.2 Limitations on Transfers of Equity Securities. Without limiting any
other provision of this Agreement, none of the Harbinger Parties will, or will
permit any member of the Restricted Group to, Transfer any Equity Securities to
any Person if, immediately following such Transfer, such Transferee would
Beneficially Own (together with such Person’s Affiliates) a number of Voting
Securities representing forty percent (40%) or more of the Outstanding Voting
Securities, unless such Person (a “Harbinger Successor”) agrees, in writing, to
be bound by the terms of this Agreement to the same extent as the Harbinger
Parties would be bound hereunder prior to giving effect to such Transfer, except
(a) pursuant to a bona fide acquisition of the Company by a third party by way
of merger, consolidation, business combination or tender or exchange offer that
is approved by the Board, with Special Approval, (b) pursuant to a Transfer that
has been specifically approved by the Company in writing with Special Approval,
or (c) pursuant to a Transfer (in one or a series of related transactions) of
five percent (5%) or less of the Outstanding Voting Securities to another Person
or its Affiliates. From and after any such Transfer to a Harbinger Successor,
all references herein to “Harbinger” or “Harbinger Parties” contained in this
Agreement shall be deemed to be references to such Harbinger Successor and its
Affiliates, and references to Harbinger Shares shall be deemed to be references
to Voting Securities Beneficially Owned by such Harbinger Successor and the
members of its Restricted Group.

 

5



--------------------------------------------------------------------------------

Section 2.3 PIK Notes Change of Control Offer. If (a) Battery does not elect to
require RH to issue the Special RH Preferred Stock (as such term is defined in
the Support Agreement) in accordance with Section 2.5 of the Support Agreement
prior to the consummation of the Transaction as contemplated by the Merger
Agreement and (b) the Indenture has not been modified on the terms described in
Section 6.22 of the Battery Disclosure Schedule to the Merger Agreement, the
Harbinger Parties agree that, at the request of Battery, within thirty (30) days
following the Closing Date, they shall (severally, based on their pro rata
ownership of Battery Common Stock as of such date) commence a Change of Control
Offer (as defined in the Indenture) on behalf of Battery, subject to the terms,
conditions and limitations set forth in the Indenture. Battery shall provide and
shall use its reasonable best efforts to cause its Representatives to provide
all cooperation (on a reasonable best efforts basis) requested by the Harbinger
Parties in connection with such offer. The offer and other actions taken by the
Harbinger Parties in connection therewith shall be conducted in accordance with
the terms of the Indenture and all applicable rules and regulations of the SEC
and other applicable Laws. At the commencement of the Change of Control Offer,
the Harbinger Parties will be paid a fee in cash equal to two percent (2%) of
the aggregate amount of PIK Notes eligible to be tendered; provided, however,
that in no event will the Harbinger Parties be entitled to receive such a fee in
respect of any PIK Notes that are contractually prohibited from being tendered
in such Change of Control Offer.

Section 2.4 Affiliate Transactions. Neither the Company nor any of its
Subsidiaries shall pay any monitoring or similar fee to the Harbinger Parties or
any Affiliate thereof.

ARTICLE III

CORPORATE GOVERNANCE, ETC.

Section 3.1 Board Composition.

(a) As of the Effective Time, the Board will be classified and will consist of
the following individuals:

 

Class I

 

Class II

 

Class III

[RH Designee]

  [RH Designee]   [RH Designee]

[RH Designee]

  [RH Designee]   [RH Designee]

[RH Designee]

  [RH Designee]   [RH Designee]

[RH Designee]

   

(b) From and after the Effective Time, the Company and each Harbinger Party will
cooperate to ensure that, to the greatest extent possible, the Board consists of
ten (10) Directors, of which (i) at least three (3) Directors shall be
Independent Directors nominated by the Special Nominating Committee in
accordance with this Article III and the Company By-Laws and (ii) one
(1) Director shall be the Chief Executive Officer of the Company.
Notwithstanding anything

 

6



--------------------------------------------------------------------------------

in this Agreement to the contrary, the Board and all of the Committees will
operate in such a way to permit the Company to comply with applicable Law and
maintain its listing on the Applicable Exchange on which the Voting Securities
are then listed or quoted. Notwithstanding anything to the contrary set forth
herein, if, at any time after the Effective Date, the Company shall cease to
qualify as a “controlled company” for the purposes of the rules of the NYSE, the
Parties hereby agree that, the Harbinger Parties shall have the right, in their
sole discretion and by written notice to the Company, to cause the Company to
increase the size of the Board to add such members as may be required to comply
with applicable Law and maintain its listing on the Applicable Exchange on which
the Voting Securities are then listed or quoted and in such event, the Harbinger
Parties shall thereafter have the right to designate for nomination by the
Nominating and Corporate Governance Committee the resulting vacancies with
designees of their choice; provided, however, that nothing contained herein
shall in any way affect the size of or powers delegated to the Special
Nominating Committee.

Section 3.2 Committees.

(a) The Board at all times after the Effective Time and prior to the termination
of this Agreement will maintain the following committees: a Nominating and
Corporate Governance Committee, a Special Nominating Committee and an Audit
Committee. The Special Nominating Committee will consist solely of three
(3) Independent Directors. The Audit Committee shall be formed and maintained in
accordance with the applicable rules of the NYSE. The Nominating and Corporate
Governance Committee shall include at least one (1) member of the Special
Nominating Committee.

(b) As of the Effective Date, the Special Nominating Committee will consist of
the following individuals: Marc S. Kirschner, Norman S. Matthews and Hugh R.
Rovit.

Section 3.3 Annual Nomination Process. Subject to compliance with applicable Law
and the regulations of the Applicable Exchange on which the Voting Securities
are then listed or quoted, in connection with each annual meeting of the
Company’s stockholders the following director nomination procedures will be
followed:

(a) the Special Nominating Committee will have the exclusive right to nominate
for election to the Board at the annual meeting of stockholders such number of
candidates as is equal to the number of members of the Special Nominating
Committee that were, prior to the annual meeting, in the class of Directors
which is being elected at such annual meeting; and

(b) the Harbinger Parties will designate for nomination by the Nominating and
Corporate Governance Committee the remaining number of persons in the class of
Directors which is being elected at such annual meeting.

Section 3.4 Solicitation and Voting of Shares.

(a) The Company will use its reasonable best efforts to solicit from the
stockholders of the Company eligible to vote for the election of Directors
proxies in favor of the nominees designated in accordance with Section 3.3.

 

7



--------------------------------------------------------------------------------

(b) In any meeting of the stockholders of the Company called for the purpose of
electing directors, the Harbinger Parties will cause the record holder(s) of all
Voting Securities Beneficially Owned by the Harbinger Parties and the other
members of the Restricted Group (the “Harbinger Shares”) to attend such meeting
in person or by proxy for purposes of establishing a quorum and to vote the
Harbinger Shares in favor of the election as Directors of any persons who have
been nominated for election by the Nominating and Corporate Governance Committee
and any persons who have been nominated for election by the Special Nominating
Committee in accordance with the procedures set forth in Section 3.3.

(c) Each of the Harbinger Parties agrees not to, without Special Approval,
permit any Voting Securities Beneficially Owned by it or any of the other
members of the Restricted Group to be voted (i) in a manner inconsistent with
the provisions of this Agreement, or in a manner that would frustrate or prevent
implementation of the provisions of this Agreement, or (ii) for an amendment or
repeal of Section 5.2, Section 5.3, Article 10, Article 11 or Article 14 of the
Company Charter or Section 3.2 (except to the extent contemplated by
Section 3.1(b) of this Agreement), Section 3.3, Section 3.4(B), Section 4.2 or
Article VII of the Company By-Laws.

Section 3.5 Charter; By-Laws. The Company will take or cause to be taken all
lawful action necessary to ensure at all times that the Company Charter, Company
By-Laws and any other governance documents are not at any time inconsistent with
the provisions of this Agreement. Without limiting the foregoing or any other
provision of this Agreement, in no event will the Company amend Section 5.2,
Section 5.3, Article 10, Article 11 or Article 14 of the Company Charter or, by
action of the Board, amend or repeal Section 3.2, Section 3.3, Section 3.4(B),
Section 4.2 or Article VII of the Company By-Laws without, in each case, Special
Approval.

Section 3.6 Compliance with Law. Without limiting the generality of Section 6.11
hereof, in the event any Law or applicable exchange requirement conflicts with
the terms and conditions of this Agreement, the Parties will negotiate in good
faith to revise the Agreement to achieve the Parties’ intention set forth
herein.

Section 3.7 Termination. The provisions of this Article III will terminate on
the date on which the Harbinger Parties and the other members of the Restricted
Group no longer Beneficially Own, in the aggregate, forty percent (40%) of the
Outstanding Voting Securities.

ARTICLE IV

OTHER COVENANTS

Section 4.1 Rights Offering. If Special RH Preferred Stock is issued in
accordance with Section 2.5 of the Support Agreement, then the Company shall,
within three (3) Business Days of the Closing Date, commence a rights offering
pursuant to which it shall distribute to Persons who were Battery Stockholders
(other than the Harbinger Parties and any other member of the Restricted Group,
each of whom shall have been deemed to have waived its right to receive such
distribution) as of the record date for the Battery Stockholders’ Meeting (the
“Eligible Former Battery Stockholders”) non-transferable rights to subscribe for
and purchase an aggregate number of shares of the Common Stock, at a per share
subscription price of not

 

8



--------------------------------------------------------------------------------

more than $27.00 (as adjusted to reflect fully the appropriate effect of any
stock split, reverse stock split, stock dividend, reorganization,
recapitalization, reclassification or other similar change with respect to the
Common Stock) (the “Purchase Price”), equal to the Available Amount. Each
Eligible Former Battery Stockholder will have the right to purchase a number of
shares of Common Stock at the Purchase Price in an aggregate amount equal to the
product obtained by multiplying (i) such holder’s pro rata percentage of the
Non-Harbinger Battery Shares and (ii) the Available Amount. Such rights offering
will remain open for a period not to exceed twenty (20) days.

Section 4.2 Harbinger Term Loan Facility. Immediately following the Effective
Time, the applicable Harbinger Parties shall transfer the Harbinger Term Loan
Facility to Parent in accordance with the provisions of Section 6.19 of the
Merger Agreement (as in effect on the date hereof) in exchange for shares of
Common Stock valued at $31.50 per share (as adjusted to fully reflect the
appropriate effect of any stock splits, reverse stock split, stock dividend,
including any dividend or distribution of securities convertible into Battery
Common Stock or Common Stock, reorganization, recapitalization, reclassification
or other similar change with respect to Battery Common Stock or Common Stock).

ARTICLE V

ACCESS; INSPECTION

Section 5.1 Inspection. In the event that the Harbinger Parties and the other
members of the Restricted Group Beneficially Own, in the aggregate, at least
fifteen percent (15%) of the Outstanding Voting Securities at the applicable
time, the Company will permit, subject to the execution and delivery of a
customary confidentiality agreement in form and substance reasonably
satisfactory to the Company, such Harbinger Party’s representatives, at such
Harbinger Party’s expense, to visit and inspect any of the properties of the
Company and its Subsidiaries, examine their respective books and records and
take copies and extracts therefrom, discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s and its Subsidiaries’
respective officers, employees and public accountants (and the Company hereby
authorizes said accountants to discuss with such party and such designees such
affairs, finances and accounts), during normal business hours and upon
reasonable notice, provided that in the event that any Harbinger Party or any of
its Affiliates is a direct competitor of the Company or any of its Subsidiaries,
the Company shall have no obligation to disclose information to such Harbinger
Party to the extent it reasonably determines such information is competitively
sensitive.

Section 5.2 Information Rights. Without limiting Section 5.1, subject to
applicable Law, for so long as a member of the Restricted Group Beneficially
Owns at least ten percent (10%) of the Outstanding Voting Securities at the
applicable time, subject to the execution and delivery of an existing
confidentiality agreement in form and substance reasonably satisfactory to the
Company, the Company will, and will cause its Subsidiaries to, at the applicable
member of the Restricted Group’s expense, furnish promptly to the applicable
member of the Restricted Group, all information concerning the business and
properties of the Company and its Subsidiaries, including financial information,
as it may reasonably request, but only to the extent that such member of the
Restricted Group reasonably concludes that it is necessary to

 

9



--------------------------------------------------------------------------------

permit such member of the Restricted Group to comply with any applicable
Securities Laws (including, without limitation, such member’s reporting
obligations under Sections 13(a) and 15(d) of the Exchange Act). In addition,
the Company shall cause its officers, employees, counsel and public accountants
to cooperate with the applicable member of the Restricted Group in connection
with such member’s compliance with applicable Securities Laws or with any
offering of such member’s securities, including customary assistance in
connection with underwritten offerings. Notwithstanding the provisions of this
Section 5.2, or any applicable confidentiality agreement, each member of the
Restricted Group that has reporting obligations under Sections 13(a) and 15(d)
of the Exchange Act shall be permitted to disclose in its filings required
thereunder any information required to be disclosed therein under applicable Law
or the rules of any applicable stock exchange; provided, however, that such
member of the Restricted Group has provided the Company with a minimum of three
(3) Business Days’ advance notice and consulted in good faith with the Company
regarding such disclosure and the requirement to so disclose. For purposes of
this Section 5.2, HGI will be deemed to be a member of the Restricted Group.

Section 5.3 No Limitation Under Applicable Law. Notwithstanding anything to the
contrary set forth in this Article V, none of the foregoing will be construed to
limit the rights of the Harbinger Parties or any transferee thereof under
applicable Law.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Termination. Without limiting the effect of the termination of any
provision of this Agreement pursuant to the terms thereof, this Agreement will
terminate on the date on which any Person or group (including a Harbinger Party
or the Restricted Group) becomes the Beneficial Owner of ninety percent (90%) or
more of the Outstanding Voting Securities (including as a result of a Rule 13e-3
Transaction) in compliance with this Agreement; provided, however, that
Section 2.4 will survive termination of this Agreement until the date on which
any Person or group (including a Harbinger party or the Restricted Group)
becomes the Beneficial Owner of all of the Outstanding Voting Securities. This
Article VI will survive termination of this Agreement.

Section 6.2 Notice. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed given
if delivered personally, sent via facsimile (receipt confirmed), sent by a
nationally recognized overnight courier (providing proof of delivery), or mailed
in the United States by certified or registered mail, postage prepaid, to the
Parties at the following addresses (or at such other address for any Party as
may be specified by like notice):

 

10



--------------------------------------------------------------------------------

If to the Company:

SB/RH Holdings, Inc.

3633 Flamingo Road

Miramar, Florida 33027

Fax No: (954) 883-1714

Attention: Lisa Carstarphen, Esq.

With a copy (which will not constitute notice hereunder) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Jeffrey D. Marell, Esq.

                  Mark A. Underberg, Esq.

Fax No.: (212) 757-3990

If to any Harbinger Party, to such Party at:

450 Park Avenue, 30th Floor

New York, New York 10022

Fax No.: (212) 658-9311

Attention: General Counsel

With a copy to (which will not constitute notice hereunder) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Jeffrey D. Marell, Esq.

                  Mark A. Underberg, Esq.

Fax No.: (212) 757-3990

Section 6.3 Enforcement. The Parties agree that irreparable damage would occur
and that the Parties would not have any adequate remedy at Law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached by any other Party. It is
accordingly agreed that each of the Parties will be entitled to an injunction or
injunctions to prevent breaches and/or threatened breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any
federal court located in the State of Delaware or in Delaware state court, this
being in addition to any other remedy to which they are entitled at Law or in
equity. Any decisions made on behalf of the Company with respect to the
enforcement of the provisions of this Agreement will be made pursuant to Special
Approval.

Section 6.4 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.
This Agreement will be binding upon and, except as

 

11



--------------------------------------------------------------------------------

provided in Article V, inure solely to the benefit of each Party. Except as set
forth in the immediately preceding sentence, nothing in this Agreement, express
or implied, is intended to or will confer upon any Person that is not a Party
any rights, benefits or remedies hereunder.

Section 6.5 Amendments; Waiver. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed, in the case of
an amendment, by the Parties, or in the case of a waiver, by the Party against
whom the waiver is to be effective; provided, however, that no such amendment or
waiver by the Company will be effective without Special Approval.

Section 6.6 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned, in whole or in part, by any
Party without the prior written consent of the other Parties; provided, however,
that any consent of the Company hereunder will require Special Approval;
provided, further, that the rights set forth in Article V shall be assignable by
the Harbinger Parties to any transferee of its Equity Securities and any
subsequent transferee thereof without the consent of any other Party so long as
such transferee meets the applicable ownership threshold set forth in
Section 5.1 or Section 5.2. Any assignment in violation of the preceding
sentence will be void. Subject to the preceding two sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.

Section 6.7 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related thereto, the relationship of the Parties, and/or the
interpretation and enforcement of the rights and duties of the Parties, whether
arising at Law or in equity, in contract, tort or otherwise, will be governed
by, and construed and interpreted in accordance with, the laws of the State of
Delaware, without regard to its rules regarding conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.

Section 6.8 Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:

(a) The article and section headings contained in this Agreement are for
convenience of reference only and will not affect in any way the meaning or
interpretation hereof.

(b) When a reference is made in this Agreement to an article or a section,
paragraph, exhibit or schedule, such reference will be to an article or a
section, paragraph, exhibit or schedule hereof unless otherwise clearly
indicated to the contrary.

(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”

(d) The words “hereof,” “herein” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(e) The word “extent” in the phrase “to the extent” will mean the degree to
which a subject or other thing extends, and such phrase will not mean simply
“if.”

 

12



--------------------------------------------------------------------------------

(f) The meaning assigned to each term defined herein will be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender will include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms will have a corresponding meaning.

(g) A reference to any period of days will be deemed to be to the relevant
number of calendar days, unless otherwise specified.

(h) All terms defined in this Agreement will have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

(i) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions hereof.

(j) Any statute or rule defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute or rule as from time to
time amended, modified or supplemented, including by succession of comparable
successor statutes or rules and references to all attachments thereto and
instruments incorporated therein.

Section 6.9 Consent to Jurisdiction. Each of the Parties agrees that any legal
action or proceeding with respect to this Agreement, or for recognition and
enforcement of any judgment in respect of this Agreement and obligations arising
hereunder brought by any other Party or its successors or assigns, will be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve in accordance with this Section 6.9, (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by the applicable law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper, or (iii) this Agreement or the
subject mater hereof, may not be enforced in or by such courts.

 

13



--------------------------------------------------------------------------------

Section 6.10 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

Section 6.11 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement will nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the Parties. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties will negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible; provided, however, that no modification will be effective without
Special Approval.

Section 6.12 Headings. The descriptive headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

Section 6.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed will be deemed to be an original, and
all of which together will be considered one and the same agreement and will
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer will be
deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

[Remainder of Page Intentionally Left Blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

The Company: SB/RH HOLDINGS, INC. By:   /s/ Lisa Carstarphen   Name: Lisa
Carstarphen   Title: Vice President The Harbinger Parties: HARBINGER CAPITAL
PARTNERS MASTER FUND I, LTD. By:   /s/ Peter Jenson   Name: Peter Jenson  
Title: Vice President HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.
By:   /s/ Peter Jenson   Name: Peter Jenson   Title: Vice President GLOBAL
OPPORTUNITIES BREAKAWAY LTD. By:   /s/ Peter Jenson   Name: Peter Jenson  
Title: Vice President